Citation Nr: 0906399	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Dupuytren's 
contracture of the right hand, to include as secondary to a 
scar at the ulnar aspect of the right palm.

2.  Entitlement to service connection for cubital tunnel 
syndrome of the right wrist, to include as secondary to a 
scar at the ulnar aspect of the right palm.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to June 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from July 2006 and December 2007 decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In an October 2007 statement, the Veteran he requested an 
increased rating for his service-connected disability of the 
right palm.  In an August 2008 statement, he raised the 
issues of entitlement to service connection for left hand, 
left arm and back disabilities.  The record before the Board 
does not show that these issues have been addressed by the 
RO.  Therefore, they are referred to the RO for appropriate 
action.

In October 2008, the Veteran was afforded a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  


REMAND

The Veteran claims that service connection is warranted for 
the disabilities at issue because they are related to surgery 
performed in service or to service-connected scar on his 
right palm.  He claims that VA doctors have told him this.  
The record reflects that the Veteran was afforded a VA 
examination to determine the etiology of these claimed 
disabilities and other disabilities in January 2009, after 
the RO's most recent consideration of the claims.  The report 
of this examination was associated with the claims folder 
after the claims folder was received at the Board.  The 
Veteran has not waived his right to have this evidence 
initially considered by the originating agency.

The Board further notes that the January 2009 VA examiner has 
opined that it is not "likely" that the Veteran's right 
ulnar neuropathy due to compression at the elbow is a 
complication of or the result of excision of a right palmar 
fibrosis in the military.  The examiner did not indicate 
whether there is a 50 percent or better probability that the 
disability is related to the excision in service or to the 
service-connected scar of the right palm.  While the examiner 
stated that there was no objective evidence of Dupuytren's 
contractures of the right hand in service or of injury of the 
tendons or nerves of the right hand in service, he did not 
provide an opinion as to whether there is a 50 percent or 
better probability that the Dupuytren's contractures of the 
right hand are etiologically related to service or the 
service-connected scar of the right palm.  Therefore, the 
Board has not found the January 2009 VA examination report to 
be adequate for adjudication purposes.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the Veteran and his representative 
and request them to submit the outstanding 
evidence.

2.  Then, the claims folder should be 
forwarded to the physician who performed 
the January 2009 VA examination of the 
Veteran.  The physician should be 
requested to provide an addendum stating 
an opinion with respect to each of the 
disabilities at issue as to whether there 
is a 50 percent or better probability that 
the disability is etiologically related to 
the Veteran's military service, to include 
the July 1985 surgical procedure to excise 
a tumor in his right hand or was caused or 
chronically worsened by his service-
connected scar at the ulnar aspect of the 
right palm.  The rationale for all 
opinions expressed must also be provided.  
If the January 2009 examiner is not 
available, the claims folder should be 
provided to and reviewed by another 
physician with appropriate expertise who 
should provide the required opinions with 
supporting rationale.  Another examination 
of the Veteran should only be performed if 
deemed necessary by the purpose providing 
the opinions. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If any 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




